CULLEN,' Commissioner.
The only question in issue on this appeal is whether the appellee owes the appellants $206 plus a'small amount of interest. The appeal was granted by the lower court.
Since the amount in controversy is less than $500, the granting of the appeal by the lower court did not confer jurisdiction upon this court, and the appeal must be dismissed. Black v. York, 298 Ky. 557, 183 S.W.2d 641; Simpson v. Halcomb, 305 Ky. 849, 205 S.W.2d 352. It is immaterial that the judgment appealed from is a. declaratory judgment. Stewart v. City of Corbin, 294 Ky. 284, 171 S.W.2d 445. It is likewise immaterial that the appellee has not moved to dismiss the appeal. Jordan v. Merten, 309 Ky. 105, 216 S.W.2d 906.
Appeal dismissed.